      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 1 of 15




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE MICHAEL FREIN and               :
DEBORAH FREIN,
                                       :
                Plaintiffs                  CIVIL ACTION NO. 3:20-939
                                       :
       v.                                        (JUDGE MANNION)
                                       :
PENNSYLVANIA STATE POLICE,
PIKE COUNTY DISTRICT       :
ATTORNEY’S OFFICE, RAY
TONKIN and JOHN/JANE       :
DOE I-IV,
                           :
            Defendants
                           :


                             MEMORANDUM

     Pending before the court is a motion to dismiss the plaintiffs’ complaint

brought on behalf of defendants Pike County District Attorney’s Office and

Pike County District Attorney Ray Tonkin (“Pike County defendants”) (Doc.

7) and a motion to dismiss the plaintiffs’ complaint brought on behalf of the

Pennsylvania State Police (“State Police defendants”) (Doc 15). Upon review

of the defendants’ motions and related materials, the motions will be

GRANTED.

     By way of relevant background, the plaintiffs initiated the instant action

on June 10, 2020. In their complaint, the plaintiffs allege that on September
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 2 of 15




12, 2014, Eric Matthew Frein, their son, murdered one Pennsylvania State

Trooper and injured another at the Pennsylvania State Police barracks in

Blooming Grove, Pennsylvania. In connection with the investigation of that

shooting, the Pennsylvania State Police and its agents, named herein as

John and Jane Doe defendants, executed a search warrant at 303 Seneca

Lane in Canadensis, Pennsylvania, a residential property and home

belonging to the plaintiffs. Pursuant to the warrant, a number of items owned

by the plaintiffs were confiscated, including 64 pistols, rifles, shotguns, and

ammunition.

      According to the plaintiffs’ complaint, Eric Matthew Frein was tried and

convicted in the Court of Common Pleas of Pike County, Pennsylvania, and

was sentenced to death. His direct appeal has terminated and the United

States Supreme Court has denied certiorari. The plaintiffs allege that the

property seized from their residence, including the firearms, was not used as

evidence during their son’s trial, but the defendants continue to hold their

property without cause and refuse to return it despite requests to do so.

Plaintiffs allege that defendants have also not provided compensation for

their property. The instant action is brought against the defendants pursuant

to 42 U.S.C. §1983 claiming violations of the plaintiffs’ Second, Fourth, Fifth

and Fourteenth Amendment rights.


                                     -2-
       Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 3 of 15




      The Pike County and State Police defendants have filed separate

motions to dismiss the plaintiffs’ complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Doc. 7, Doc. 15, respectively).Those motions have

been fully briefed and are ripe for disposition.

      Rule 12 of the Federal Rules of Civil Procedure provides for the

dismissal of a complaint, in whole or in part, if the plaintiff fails to state a claim

upon which relief can granted. Fed.R.Civ.P. 12(b)(6). The moving party

bears the burden of showing that no claim has been stated, Hedges v. United

States, 404 F.3d 744, 750 (3d Cir. 2005), and dismissal is appropriate only

if, accepting all of the facts alleged in the complaint as true, the plaintiff has

failed to plead “enough facts to state a claim to relief that is plausible on its

face,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974

(2007) (abrogating “no set of facts” language found in Conley v. Gibson, 355

U.S. 41, 45-46 (1957)). The facts alleged must be sufficient to “raise a right

to relief above the speculative level.” Twombly, 550 U.S. 544, 127 S. Ct. at

1965. This requirement “calls for enough fact[s] to raise a reasonable

expectation that discovery will reveal evidence of” necessary elements of the

plaintiff's cause of action. Id. Furthermore, in order to satisfy federal pleading

requirements, the plaintiff must “provide the grounds of his entitlement to

relief,” which “requires more than labels and conclusions, and a formulaic


                                        -3-
       Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 4 of 15




recitation of the elements of a cause of action will not do.” Phillips v. County

of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (brackets and quotations

marks omitted) (quoting Twombly, 550 U.S. 544, 127 S. Ct. at 1964–65).

      In considering a motion to dismiss under Rule 12(b)(6), the court

generally relies on the complaint, attached exhibits, and matters of public

record. Sands v. McCormick, 502 F.3d 263 (3d Cir. 2007). The court may

also consider “undisputedly authentic document[s] that a defendant attaches

as an exhibit to a motion to dismiss if the plaintiff's claims are based on the

[attached] documents.” Pension Benefit Guar. Corp. v. White Consol. Indus.,

998 F.2d 1192, 1196 (3d Cir. 1993). Moreover, “documents whose contents

are alleged in the complaint and whose authenticity no party questions, but

which are not physically attached to the pleading, may be considered.” Pryor

v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir. 2002). However,

the court may not rely on other parts of the record in determining a motion to

dismiss. Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d 1250, 1261

(3d Cir. 1994).

      The plaintiffs’ complaint contains two counts: In Count I, the plaintiffs

assert claims pursuant to the Fourth, Fifth and Fourteenth Amendments to

the United States Constitution. In Count II, the plaintiffs assert a claim

pursuant to the Second Amendment of the United States Constitution. Both


                                     -4-
       Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 5 of 15




sets of defendants are moving for dismissal of all claims. In their opposing

briefs, the plaintiffs concede, after review of the applicable case law, that

their Fourth Amendment claim should be dismissed because the initial

seizure of their property was made pursuant to a valid search warrant. As

such, the defendants’ motions to dismiss will be granted in this respect.

      In their motions to dismiss the plaintiffs’ complaint, both the Pike

County and State Police defendants argue for dismissal of the plaintiff’s Fifth

Amendment claim. Specifically, the defendants argue that the Takings

Clause of the Fifth Amendment prohibits the federal government from taking

property for public use without providing just compensation. However, the

defendants argue that there can be no cognizable Fifth Amendment takings

claim when the property is seized pursuant to a lawful search warrant, and

they further argue that property seized pursuant to the criminal laws is not a

taking justifying compensation. The defendants argue that they have not

commenced any forfeiture over the property at issue, nor are they attempting

to utilize the property for a public purpose. They maintain that the property is

being held in evidence during the pendency of Mr. Frein’s criminal appeal

process in the event that any appeal is successful, and a new trial is required.

      The plaintiffs respond that where police refuse to return property after

it has been lawfully obtained, a claim is appropriately brought under the Fifth


                                     -5-
          Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 6 of 15




Amendment. 1 The plaintiffs argue that the cases cited by the defendants are

not factually analogous to this case, as those cases involved seized

contraband, damage to property caused during a legal search, or premature

requests for return. The plaintiffs maintain that, in the case at hand, the

government has retained property that is neither contraband, nor was used

as evidence at trial, and that they do not claim damage caused to the

property by a lawful search. The plaintiffs argue that the case law makes

clear that the Fifth Amendment is the appropriate vehicle through which they

may avail themselves when non-contraband, non-evidence property is

seized pursuant to a valid warrant and not returned. Furthermore, although

the court in Denault noted that a Fifth Amendment claim is not ripe until state

court remedies are exhausted, the plaintiffs argue that pursuant to the

Supreme Court’s decision in Knick v. Township of Scott, Pennsylvania, ___

U.S. ___, 139 S.Ct. 2162, (2019), they need not have exhausted their state

court remedies prior to pursuing their claim in this action.

      To the extent the defendants argue that the property at issue is being

maintained during the pendency of Mr. Frein’s appeal process, the plaintiffs



      1
        Denault v. Ahern, 857 F.3d 76 83 (1st Cir. 2017) (citing Shaul v. Cherry
Valley-Springfield Cent. Sch. Dist., 363 F.3d 177, 187 (2d Cir. 2004); Lee v.
City of Chicago, 330 F.3d 456, 466 (7th Cir. 2003); Fox v. Van Oosterum, 176
F.3d 342, 351 (6th Cir. 1999)).
                                      -6-
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 7 of 15




respond that this is a death penalty matter, and if they were to wait for all

collateral attacks and appeals to be completed, “it would be twenty years

from now, and they would likely be dead.” The plaintiffs argue that it is

unreasonable to make them wait for the return of their property when they

have done nothing wrong and the property is not contraband or evidence.

Therefore, the plaintiffs argue that the defendants’ motions to dismiss should

be denied.

      In considering the defendants’ motions, the Third Circuit has stated on

a number of occasions that there is no Fifth Amendment “takings” claim

“when property is seized pursuant to a lawful search warrant,” and that

“[p]roperty seized pursuant to the criminal laws is not a ‘taking’ justifying

compensation.” McKenna v. Portman, 538 Fed.Appx. 221 (3d Cir. 2013)

(citing Lawmaster v. Ward, 125 F.3d 1341, 1351 (10th Cir.1997) (plaintiff

who alleged that officers ransacked his home during a search failed to “allege

any facts showing how his property was taken for public use in violation of

the Fifth Amendment”)). Further, the McKenna court found that “outside the

context of eminent domain, the government is ‘not . . . required to

compensate an owner for property which it has already lawfully acquired

under the exercise of governmental authority.’” Id. (citing Bennis v.

Michigan, 516 U.S. 442, 452 (1996); see also Johnson v. Manitowoc


                                    -7-
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 8 of 15




Cnty., 635 F.3d 331, 336 (7th Cir. 2011) (Takings Clause does not apply

when property is retained or damaged as the result of the government’s

exercise of police power); AmeriSource Corp. v. United States, 525 F.3d

1149, 1154 (Fed. Cir. 2008) (citing Bennis, 516 U.S. at 452, 116 S.Ct. 994)

(same); United States v. $7,990.00 in U.S. Currency, 170 F.3d 843, 845-46

(8th Cir.1999) (same); United States v. Various Gambling Devices, 478 F.2d

1194, 1198 (5th Cir.1973) (same)).

      Although the plaintiffs attempt to distinguish the facts of this case from

those of the cases relied upon by the defendants and this court, the property

relevant to this action was seized pursuant to a valid search warrant. The

Third Circuit has on more than one occasion found that the seizure of

property pursuant to a valid search warrant does not constitute a “taking”

under the Fifth Amendment because “items properly seized by the

government under its police power are not seized for ‘public use’ within the

meaning of the Fifth Amendment.” See e.g. Gulley v. Haymaker, 2009 WL

763549 (E.D.Pa. 2009) (citations omitted). Because the court finds that the

defendants’ seizure of the property at issue does not constitute a “taking”

under the Fifth Amendment, the court will grant the defendants’ motions to

dismiss this claim.




                                     -8-
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 9 of 15




     With respect to the plaintiffs’ Fourteenth Amendment claim, both the

Pike County and State Police defendants argue that, while due process

usually requires some type of pre-deprivation hearing, it is well-established

that a post-deprivation hearing may also satisfy the requirement. The

defendants argue that when making a challenge regarding a property

deprivation, the plaintiffs must either avail themselves of remedies provided

by state law or prove that those remedies are inadequate. When adequate

remedies exist, and are followed, the defendants argue that no deprivation

of property without due process can result. The defendants maintain that the

plaintiffs have, in fact, availed themselves of the process to which they are

entitled for post-deprivation challenges to the seizure of property by filing

petitions in Monroe County and Pike County pursuant to Pennsylvania Rule

of Criminal Procedure 588(A) 2, but their request for the return of property

was denied and they are simply dissatisfied with the results of those

proceedings. Given that they have utilized the only process to which they


           Rule 588 of the Pennsylvania Rules of Criminal Procedure
           2

     provides, in relevant part:

           (A) A person aggrieved by a search and seizure, whether
     or not executed pursuant to a warrant, may move for the return
     of the property on the ground that he or she is entitled to lawful
     possession thereof. Such motion shall be filed in the court of
     common pleas for the judicial district in which the property was
     seized.

                                    -9-
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 10 of 15




were due, the defendants argue that the plaintiffs’ claim under the Fourteenth

Amendment should be dismissed.

     In response, the plaintiffs argue that the “pivotal deprivation” in this

case was not the seizure of the property pursuant to the warrant, but the

“refusal to return the property without a court order after it was determined

that the property was not contraband or required as evidence in a court

proceeding.” The plaintiffs further argue that the decision not to return the

property is not the sort of action for which post-deprivation process will

suffice. Therefore, the plaintiffs argue there is a valid claim under the

Fourteenth Amendment for denial of pre-deprivation process for the second

type of seizure, that being when the property is retained and not returned.

Therefore, the plaintiffs argue that the defendants’ motions to dismiss should

be denied.

      The Fourteenth Amendment prohibits a state from “depriv[ing] any

person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, §1. While due process usually requires some type of pre-

deprivation hearing, a post-deprivation hearing may also satisfy the

requirement. Zinermon v. Burch, 494 U.S. 113, 127, 110 S.Ct. 975, 108

L.Ed.2d 100 (1990). Here, there was no pre-deprivation hearing, so we look

at the post-deprivation process that the state provides to determine if it was


                                    - 10 -
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 11 of 15




“constitutionally adequate[,] . . . [and do so by] examin[ing] the procedural

safeguards built into the statutory or administrative procedure of effecting the

deprivation, and any remedies for erroneous deprivations provided by statute

or tort law.” Id. at 126, 110 S.Ct. 975.

      Here, Pennsylvania law provides a process to request the return of

seized property. Pa.R.Crim.P. 588(A). (“A person aggrieved by a search and

seizure, whether or not executed pursuant to a warrant, may move for the

return of the property on the ground that he or she is entitled to lawful

possession thereof.”). Pennsylvania Rule of Criminal Procedure 588

provides an adequate remedy when police seize property pursuant to an

investigation. Potts v. City of Phila., 224 F.Supp.2d 919, 938 (E.D.Pa.

2002); see also Kauffman v. Pa. Soc’y for the Prevention of Cruelty to

Animals, 766 F.Supp.2d 555, 571 n. 7 (E.D.Pa. 2011).

       In this case, the plaintiffs took advantage of the process available

under Pennsylvania state law when they filed a motion for the return of their

property pursuant to Rule 588(A). Although they were denied the relief they

sought, the plaintiffs received the process they were due. Thus, the plaintiff’s

Fourteenth Amendment claim will also be dismissed. McKenna v. Portman,

538 Fed. App’x 221, 224-25 (3d Cir. 2013)




                                     - 11 -
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 12 of 15




     Finally, as to the plaintiffs’ Second Amendment claim, both the Pike

County and State Police defendants argue that recent case law out of the

Eighth Circuit interpreting the Supreme Court decisions in District of

Columbia v. Heller, 554 U.S. 570 (2008) and McDonald v. City of Chicago,

561 U. S. 742 (2010), has held that the seizure of a particular gun does not

constitute a violation of the Second Amendment when the plaintiff is later

able to purchase another gun. (Doc. 8, p. 16) (citations omitted). The

defendants suggest in this case that the firearms sought to be recovered by

the plaintiffs were obtained pursuant to a lawful search warrant during the

investigation of the shootings into two Pennsylvania State Police Troopers

by the plaintiff’s son, Eric Frein. The defendants argue that the items were

seized as evidence and are currently maintained as evidence while Mr.

Freid’s appellate process remains on going. The defendants argue that

possession of these specific firearms does not preclude the plaintiffs from

purchasing and owning other firearms and, therefore, does not preclude or

infringe upon their right to bear arms as afforded by the Second Amendment

and extended to the states by the Fourteenth Amendment. As such, the

defendants argue that Count II of the plaintiffs’ complaint should also be

dismissed.




                                   - 12 -
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 13 of 15




      In response to the defendants’ motions, the plaintiffs argue that the

Second Amendment protects the right of the people to “keep” and bear arms,

with the word “keep” being particularly important, as the defendants in this

case claim that because the plaintiffs can go out and obtain other weapons,

their Second Amendment rights are not being infringed upon. The plaintiffs

argue that the Eighth Circuit in Walters v. Wolf, 660 F.3d 307, 318 (8th Cir.

2011), noted that there was a possibility that a plaintiff could show a violation

of the Second Amendment through deprivation of a specific firearm that the

individual otherwise lawfully possessed for self-defense. In this case, the

plaintiffs argue that the defendants seized all of their firearms, 46 weapons

total, the vast majority of which could not and did not match the weapon

responsible for the shooting they were investigating. The plaintiffs argue that

the defendants took all of their weapons for self-defense, which infringes

upon their right to “keep” arms. The plaintiffs argue that this is distinguishable

from the case law relied upon by defendants in which only a single firearm

was involved and therefore the defendants’ motions to dismiss should be

denied.

      The Second Amendment protects “the right of the people to keep and

bear arms.” U.S. CONST. amend. II. Nevertheless, the United States

Supreme      Court    has    recognized        that   “the   right   secured   by


                                      - 13 -
      Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 14 of 15




the Second Amendment is not unlimited.” Dist. Of Columbia v. Heller, 554

U.S. 570, 626 (2008). The Third Circuit has established a two-prong test that

governs Second Amendment challenges:

              First, we ask whether the challenged law imposes a burden
      on conduct falling within the scope of the Second Amendment’s
      guarantee. If it does not, our inquiry is complete. If it does, we
      evaluate the law under some form of means-end scrutiny. If the
      law passes muster under the standard, it is constitutional. If it
      fails, it is invalid.

United States v. Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010). See

also Binderup v. Attorney General United States of America, 836 F.3d 336,

339 (3d Cir. 2016) (reaffirming the Marzzarella two-step test).

      Plaintiffs contend that the seizure of all of their firearms and failure to

return them to this point infringes on their Second Amendment rights.

However, whether the defendants seized one weapon or forty-six, their

actions do not impose a burden on plaintiffs’ right to keep and bear arms

generally, but rather only their right to bear the particular weapons that were

seized. The plaintiffs present no evidence that they could not obtain other

firearms for their self-defense. see Passalacqua v. City of Philadelphia, 2016

WL 7049051, at *8 (E.D. Pa. Dec. 2, 2016). Given this, the defendants’

motions to dismiss the plaintiffs’ Second Amendment claims will be granted.




                                     - 14 -
            Case 3:20-cv-00939-MEM Document 23 Filed 03/29/21 Page 15 of 15




        In light of the foregoing, the defendants’ motions to dismiss will be

granted in their entirety. An appropriate order shall issue.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Court
DATE: March 29, 2021
20-939-01




                                        - 15 -
